Case 1:18-cv-00502-JAO-KJM Document 78 Filed 12/14/20 Page 1 of 6   PageID #: 1415



                        UNITED STATES DISTRICT COURT

                              DISTRICT OF HAWAII


   YA-WEN HSIAO,                            CIV. NO. 18-00502 JAO-KJM

                     Plaintiff,

         vs.

   EUGENE SCALIA,

                     Defendant.


                  ORDER DENYING PLAINTIFF’S MOTION FOR
           THE RECUSAL OF JUDGE JILL A. OTAKE, FILED 11/25/20

               Plaintiff Ya-Wen Hsiao (“Plaintiff”) seeks recusal of

  United States District Judge Jill A. Otake pursuant to 28 U.S.C.

  §§ 144 and 455.     [Plaintiff’s Motion to Disqualify Presiding

  Judge (“Motion”), filed 11/25/20 (dkt. no. 70).]          The matter was

  assigned to this Court on December 11, 2020.          [Order Assigning

  Motion to Disqualify Presiding Judge, ECF No. 70, filed 12/11/20

  (dkt. no. 77).]     The Court has considered the Motion as a non-

  hearing matter pursuant to Rule LR7.1(c) of the Local Rules of

  Practice for the United States District Court for the District

  of Hawaii (“Local Rules”).

               After careful consideration of the pleadings and

  filings in this case, the Motion is denied as explained below.




                                        1
Case 1:18-cv-00502-JAO-KJM Document 78 Filed 12/14/20 Page 2 of 6   PageID #: 1416



                                  BACKGROUND

              Plaintiff’s reasons for seeking Judge Otake’s recusal

  arise out of the granting of a motion to dismiss Plaintiff’s

  lawsuit.    See Order Granting Defendant’s Motion to Dismiss,

  filed 9/23/19 (dkt. no. 51) (“9/23/19 Order”).          Plaintiff

  contends that this dismissal is flawed in that “[t]here were

  several factual misrepresentations that were misleading and

  inaccurate on [sic] Judge Otake’s grant of the Motion to

  Dismiss.”    [Motion at 5.]     Plaintiff also states that Judge

  Otake erroneously stated that, at oral argument held on

  September 6, 2019, Plaintiff conceded “that the Defendants could

  simply choose one of the previously cited reasons to deny the

  application again”; [id. at 9;] Judge Otake “decided, without

  considering the merits or evidence, that the ultimate relief

  . . . would be a remand to the agency” and thus “pre-determined

  the height of relief that it is willing to give”; [id. at 10;]

  and Judge Otake disregarded the law and “totally ignored the

  factual allegations and concluded directly opposite of what was

  alleged[,]” [id.].      Although acknowledging that a “wrong

  decision” is insufficient by itself to disqualify a judge,

  Plaintiff argues that “the false facts adduced from the

  proceedings and briefings display a clear inability to render

  fair judgment.”     [Id. at 12.]



                                        2
Case 1:18-cv-00502-JAO-KJM Document 78 Filed 12/14/20 Page 3 of 6   PageID #: 1417



                                  DISCUSSION

              Disqualification of a judge is mandated where his or

  her impartiality may be reasonably questioned.          28 U.S.C.

  § 455(a) (“Any justice, judge, or magistrate judge of the United

  States shall disqualify himself in any proceeding in which his

  impartiality might reasonably be questioned.”).          Moreover,

  personal bias or prejudice concerning a party also requires

  disqualification.     Section 455(b)(1) (“He shall also disqualify

  himself . . . : [w]here he has a personal bias or prejudice

  concerning a party[.]”).       Plaintiff also invokes 28 U.S.C. § 144

  which provides as follows:

                   Whenever a party to any proceeding in a
              district court makes and files a timely and
              sufficient affidavit that the judge before whom
              the matter is pending has a personal bias or
              prejudice either against him or in favor of any
              adverse party, such judge shall proceed no
              further therein, but another judge shall be
              assigned to hear such proceeding.

                   The affidavit shall state the facts and the
              reasons for the belief that bias or prejudice
              exists, and shall be filed not less than ten days
              before the beginning of the term at which the
              proceeding is to be heard, or good cause shall be
              shown for failure to file it within such time. A
              party may file only one such affidavit in any
              case. It shall be accompanied by a certificate
              of counsel of record stating that it is made in
              good faith.

  Section 144.

              Plaintiff proceeds in this matter pro se and signed

  the instant Motion as a declaration under penalty of perjury.

                                        3
Case 1:18-cv-00502-JAO-KJM Document 78 Filed 12/14/20 Page 4 of 6   PageID #: 1418



  This Court thus considers the matter in the context of both

  §§ 455(b)(1) and 144.

              Plaintiff’s contentions of bias arise out of

  Judge Otake’s 9/23/19 Order that granted dismissal of

  Plaintiff’s complaint.      While Plaintiff may disagree with the

  decision and find it unfair and erroneous, such disagreement is

  more appropriate for an appeal,1 not recusal.          As explained by

  the United States Supreme Court:

              First, judicial rulings alone almost never
              constitute a valid basis for a bias or partiality
              motion. See United States v. Grinnell Corp., 384
              U.S. [568,] 583 [(1966)]. In and of themselves
              (i.e., apart from surrounding comments or
              accompanying opinion), they cannot possibly show
              reliance upon an extrajudicial source; and can
              only in the rarest circumstances evidence the
              degree of favoritism or antagonism required (as
              discussed below) when no extrajudicial source is
              involved. Almost invariably, they are proper
              grounds for appeal, not for recusal. Second,
              opinions formed by the judge on the basis of
              facts introduced or events occurring in the
              course of the current proceedings, or of prior
              proceedings, do not constitute a basis for a bias
              or partiality motion unless they display a deep-
              seated favoritism or antagonism that would make
              fair judgment impossible. Thus, judicial remarks
              during the course of a trial that are critical or
              disapproving of, or even hostile to, counsel, the
              parties, or their cases, ordinarily do not
              support a bias or partiality challenge. They may

        1Plaintiff, in fact, is familiar with the appeal process.
  On September 23, 2019, Plaintiff timely filed a Notice of Appeal
  of the 9/23 Order. [Notice of Appeal, filed 9/23/20 (dkt.
  no. 53).] This appeal resulted in a ruling in her favor, and
  the dismissal was vacated, and the case was remanded.
  [Memorandum, filed 7/13/20 (dkt. no. 61); Mandate, filed
  10/21/20 (dkt. no. 62).]
                                        4
Case 1:18-cv-00502-JAO-KJM Document 78 Filed 12/14/20 Page 5 of 6   PageID #: 1419



              do so if they reveal an opinion that derives from
              an extrajudicial source; and they will do so if
              they reveal such a high degree of favoritism or
              antagonism as to make fair judgment impossible.
              An example of the latter (and perhaps of the
              former as well) is the statement that was alleged
              to have been made by the District Judge in Berger
              v. United States, 255 U.S. 22 (1921), a World
              War I espionage case against German–American
              defendants: “One must have a very judicial mind,
              indeed, not [to be] prejudiced against the German
              Americans” because their “hearts are reeking with
              disloyalty.” Id., at 28 (internal quotation
              marks omitted). Not establishing bias or
              partiality, however, are expressions of
              impatience, dissatisfaction, annoyance, and even
              anger, that are within the bounds of what
              imperfect men and women, even after having been
              confirmed as federal judges, sometimes display.
              A judge’s ordinary efforts at courtroom
              administration — even a stern and short-tempered
              judge’s ordinary efforts at courtroom
              administration — remain immune.

  Liteky v. United States, 510 U.S. 540, 555-56 (1994) (emphases

  and some alterations in Liteky).

              The Court is aware that Plaintiff proceeds pro se.

  Plaintiff is not held to the same standard in drafting pleadings

  as attorneys, and the submissions are to be liberally construed.

  See Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam)

  (holding that pro se pleadings are held “to less stringent

  standards than [those] drafted by lawyers”); see also Morrison

  v. Hall, 261 F.3d 896, 899 n.2 (9th Cir. 2001) (stating that pro

  se pleadings must be liberally construed and the pro se litigant

  must be given “the benefit of any doubt” (quotation marks and

  citation omitted)).      Plaintiff’s assertions are thus liberally

                                        5
Case 1:18-cv-00502-JAO-KJM Document 78 Filed 12/14/20 Page 6 of 6   PageID #: 1420



  construed as seeking to disqualify Judge Otake because of undue

  bias.   Even when given the benefit of every doubt, however,

  these complaints (separately and jointly) do not constitute a

  legally valid basis for recusal.

                                  CONCLUSION

              For the foregoing reasons, Plaintiff’s Motion to

  Disqualify Presiding Judge, filed November 25, 2020, [dkt.

  no. 70,] is hereby DENIED.

              IT IS SO ORDERED.

              DATED AT HONOLULU, HAWAII, December 14, 2020.




  YA-WEN HSIAO VS. EUGENE SCALIA; CV 18-00502 JAO-KJM; ORDER
  DENYING PLAINTIFF’S MOTION FOR THE RECUSAL OF JUDGE JILL A.
  OTAKE FILED 11-25-20



                                        6
